DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 02/03/2021 have been considered for examination. Claims 1-10 are pending in the instant application. 

With regard to the objections to Specification and Claims Applicant’s arguments filed 02/03/2021 (see page 12 of Remarks) in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification and Claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 02/03/2021 (see pages 13-17 of Remarks) in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Objections
Claims 1-7 and 9 are objected to because of the following informality:  
Claim 1 recites, “based on a plurality of discrete attribute information items ... “ (line 7 at page 5). It is suggested to replace it with “based on the plurality of discrete attribute information items ... “ for avoiding potential antecedent basis issue.
Claim 9 recites a machine claim, “A server configured to communication ..., the server comprising a server processor configured to” (lines 1-5).  The body of the claim recites the action steps: “acquire ...; and determine ...” performed by a server. For clarity and : a server processor configured to” so that the aforementioned list of devices, comprised by the server, which are performing these actions/steps (see MPEP 2106.03, section 1; MPEP 2173.05(p), section II).
Claims 2-7 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites, “when a (or the) functional unit is added,” (line 12 at page 4; line 17 at page 4) and “when a (or the) functional unit is removed” (line 21 at page 4; line 6 at page 5). It is unclear where the functional unit is added into or removed from. Further, it is unclear whether “--functional unit  --“ (line 21 at page 4; line 6 at page 5) refers to “--functional unit  --“ (line 12 at page 4; line 17 at page 4). Claims 8-10 are rejected at least based on a similar rational applied to claim 1.
Claim 1 recites, “an attribute information item” (line 16 at page 4; page 3 at page 5). It is unclear in what relationship “an attribute information” (line 16) is associated with “a  Claims 8-10 are rejected at least based on a similar rational applied to claim 1.
Claim 10 recites, “acquiring the discrete attribute information item for the functional unit added from the server,” (lines 10-11 at page 10) and “acquiring the discrete attribute information item for the functional unit removed from the server,” (lines 17-18 at page 10). It is unclear whether they mean “the discrete attribute information item is acquired from the server” or “the discrete attribute information item is acquired by the server”. 
Claims 2-7 are also rejected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-2, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura (US Publication No. 2019/0265966) in view of Kato et al (US Publication No. 2010/0098095) and further in view of Yoshida et al (US Publication No. 2005/0253726).

Regarding claim 1, Shimomura teaches, an information management system [FIG. 1; ¶0034-0035, combined system of vehicle 1 and server 9] comprising: 
an in-vehicle device mounted on a vehicle [FIGS. 1, 3 and 9; ¶0034-0035 and 0087, combined system of gateway 4/204 and wireless communication device 5 mounted on the vehicle 1]; and 
a server configured to communicate with the in-vehicle device [FIGS. 1 and 4; ¶0034-0035, server 9 communicates with the combined system of gateway and wireless communication device], 
wherein the in-vehicle device [FIGS. 1, 3 and 9; ¶0034-0035 and 0087, the combined system of the gateway and the wireless communication device] includes:
at least one information processor [FIGS. 1 and 3; ¶0034-0035, 0053 and 0087-0089, the combined system of the gateway and the wireless communication device including processing unit 41] configured to: 
communicate with a plurality of functional units each of which provides a 
predetermined function [FIGS. 1, 3 and 9; ¶0034-0036, communicates with a plurality of ECUs each which provides controls operation of an engine, controls door locking-unlocking, controls turning on-off of lights, or the like (i.e., a predetermined function)], 
[FIGS. 1, 3 and 9; 
¶0034, 0038 and 0053, relays data transmission and reception among communication lines 1a and 1b allows each of ECUs 2 to transmit and receive data to and from the other ECUs 2]; and 
acquire at least one discrete identification information item out of a plurality of 
discrete identification information items [FIGS. 1, 3, 5 and 9; ¶0034-0035, 0053 and 0069-0070, (identification information acquiring unit 41a) acquires identification information of the ECUs (i.e., at least one discrete identification information item out of a plurality of discrete identification information items; note that the identification information of the ECUs including at least one identification information corresponding to one of the ECUs)] each of which corresponds to one of the plurality of functional units [FIGS. 1, 3, 5 and 9; ¶0034-0035, 0053 and 0069-0070, each of the identification information corresponds to one of the ECUs], and 
a transmitter [FIGS. 1, 3 and 9; ¶0034-0035, (the combined system of the gateway and the wireless communication device) includes the wireless communication device 5], 
the server includes a server processor [FIGS. 1 and 4; ¶0034-0035 and 0060, the server includes processing unit 91]; and 
the information management system [FIG. 1; ¶0034-0035, the combined system of vehicle 1 and server 9] further comprises: 
a finalizer processor [FIGS. 1 and 4; ¶0067 and 0073, the processing unit 91] configured to determine a change [FIGS. 1 and 4-6; ¶0067 and 0073-0074, determine a change (in updating programs to ECUs where the at least one ECU determined to be invalid is prohibited from being updated)]; and 
a changer processor [FIGS. 1 and 4; ¶0067 and 0072-0073, the processing unit 91] configured to execute the change based on the change determined by the finalizer processor [FIGS. 1 and 4; ¶0067 and 0072-0073, transmits an update message to the gateway based on the determined (by the processing unit 91) change in updating the program; note that transmitting the update message using is a part of executing the change (in updating program to ECUs) because the gateway 4/204 executes the rest steps of the change when receiving the update message from the processing unit 91 of the server 9], 
when a functional unit is added [¶0005, when an ECU is additionally connected to an in-vehicle network; further see ¶0089-0090, determining a case where ECU 2 is added], the at least one information processor [FIGS. 1 and 3; ¶0034-0035, 0053 and 0087-0089, the combined system of the gateway and the wireless communication device including processing unit 41] acquires an identification information item, as the at least one discrete identification information item, from the functional unit added [FIGS. 1, 3, 5 and 9; ¶0034-0035, 0053, 0069-0070 and 0089-0090, (identification information acquiring unit 41a) acquires identification information  (i.e., an identification information item) as the at least one discrete identification information item, acquired from the ECU 2 added (further see, ¶0088)], the transmitter transmits the identification information item for the functional unit added to the server [FIGS. 1, 3 and 5; ¶0034-0035, 0053, 0069-0070 and 0090, transmits the identification information (acquired by the gateway) of the ECU 2 to the server], and the server processor [FIGS. 1 and 4; ¶0034-0035 and 0060, the server includes processing unit 91]) acquires an attribute information item for the functional unit added [FIGS. 1 and 4-6; ¶0034-0035, 0044, 0070-0073 and 0090, receives/acquires identification information of the ECU 2 added and determines whether all pieces of the received identification information of the ECU2 are stored in the validity information DB 92b (i.e., acquire an attribute information item for the functional unit added; note that determining that all pieces of the received identification information of the ECU2 requires determining/acquiring contents (i.e., attributes; see ¶0039, the identification information of the ECU2  includes a serial number and version information/attributes) of the identification information of  the ECU beforehand, and further note that the contents of the identification information of the ECU2 includes content/attribute of the identification information of the ECU2]], 
when the functional unit is added [¶0005, when an ECU is additionally connected to an in-vehicle network; further see ¶0089-0090, determining a case where ECU 2 is added], the finalizer processor [FIGS. 1 and 4; ¶0067 and 0073, the processing unit 91] determines the change [FIGS. 1 and 4-6; ¶0067 and 0073-0074, determine a change (in updating programs to ECUs where the at least one ECU determined to be invalid is prohibited from being updated)] based on a plurality of discrete attribute information items each of which  corresponds to one of the plurality of functional units [FIGS. 1 and 4-6; ¶0034-0035, 0044, 0067 and 0070-0074, based on contents/attributes of the identification information of all the ECUs (i.e., plurality of discrete attribute information items each of which corresponds to one of the plurality of functional units; further see ¶0039, the identification information of all the ECUs each include a serial number and version information (i.e., attributes)), thus the contents of the identification information each correspond to one of the ECUs] including the functional unit added [FIGS. 1 and 4-6; ¶0034-0035, 0044, 0067 and 0070-0074, (all the ECUs) including the ECU2],  
when a change with respect to a functional unit occurs [¶0005, when an ECU is replaced], the at least one information processor [FIGS. 1 and 3; ¶0034-0035, 0053 and 0087-0089, the combined system of the gateway and the wireless communication device including processing unit 41] acquires an identification information item, as the at least one discrete identification information item, from the functional unit [FIGS. 1, 3, 5 and 9; ¶0034-0035, 0053, 0069-0070 and 0089-0090, (identification information acquiring unit 41a) acquires identification information  (i.e., an identification information item) as the at least one discrete identification information item, acquired from ECU 2 (further see, ¶0088)], and (i) the transmitter transmits the identification information item for the functional unit to the server [FIGS. 1, 3 and 5; ¶0034-0035, 0053, 0069-0070 and 0090, transmits the identification information (acquired by the gateway) of the ECU 2 to the server] and the server processor acquires an attribute information item for the functional unit [FIGS. 1 and 4; ¶0034-0035 and 0060, the server includes processing unit 91 receives/acquires identification information of the ECU 2 added and determines whether all pieces of the received identification information of the ECU2 are stored in the validity information DB 92b (i.e., acquire an attribute information item for the functional unit added; note that determining that all pieces of the received identification information of the ECU2 requires determining/acquiring contents (i.e., attributes; see ¶0039, the identification information of the ECU2  includes a serial number and version information/attributes) of the identification information of  the ECU beforehand, and further note that the contents of the identification information of the ECU2 includes content/attribute of the identification information of the ECU2]], and 
when a change with respect to a functional unit occurs [¶0005, when an ECU is replaced], the finalizer processor [FIGS. 1 and 4; ¶0067 and 0073, the processing unit 91] determines the change [FIGS. 1 and 4-6; ¶0067 and 0073-0074, determine a change (in updating programs to ECUs where the at least one ECU determined to be invalid is prohibited from being updated)] based on a plurality of discrete attribute information items each of which  corresponds to one of the plurality of functional units [FIGS. 1 and 4-6; ¶0034-0035, 0044, 0067 and 0070-0074, based on contents/attributes of the identification information of all the ECUs (i.e., plurality of discrete attribute information items each of which corresponds to one of the plurality of functional units; further see ¶0039, the identification information of all the ECUs each include a serial number and version information (i.e., attributes)), thus the contents of the identification information each correspond to one of the ECUs].
Although Shimomura teaches, “the at least one information processor configured to relay communication between the plurality of functional units” and “a finalizer processor configured to “based on a routing table”, a processor configured to determine a change “in the routing table” and a changer processor configured to execute the change “in the routing table”. 
	However, Kato teaches, relay communication between the plurality of functional units “based on a routing table” [FIGS. 7 and 9; ¶0052-0054, communicate between various ECUs such as car navigation device, DCM, engine ECU, braking ECU and airbag EUC based on combination of equipment input/output data table 710 and routing table 910 (i.e., routing table); note that the routing table defines input I/F and output I/F for each of input data identifiers where the input I/F and the output I/F are determined based on the contents of the equipment input/output data table 710], a processor configured to determine a change “in the routing table” based on a plurality of discrete attribute information items each of which corresponds to one of the plurality of functional units [FIG. 3; ¶0044 and 0058, by executing program for setting 430 (further see ¶0044, CPU 306 for executing program; further note that any program is executed by a processor), determines a change in the equipment input/output data table (i.e., a part of the routing table) based on contents (data type identifiers received)/attributes of the ECUs (i.e., plurality of functional units); note that executing an update/change in a table requires determining the update/change in the table], and a processor configured to execute the change “in the routing table” based on the change determined by the processor [FIG. 3; ¶0044 and 0058, by executing program for setting 430 (further see ¶0044, CPU 306 for executing program; further note that any program is executed by a processor), executes the update of the equipment input/output data table (i.e., a part of the routing table) based on the change determined].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Shimomura by including “relay communication between the plurality of functional units based on a routing table, a processor in the routing table and a processor configured to execute the change in the routing table based on the change determined by the processor” as taught by Kato because it would provide the system of Shimomura with the enhanced capability of providing the system with automatic setting of routing functions [¶0011 of Kato].
Although Shimomura in view of Kato teaches, “the at least one information processor
acquires an identification information item, as the at least one discrete identification information item, from a functional unit, and the transmitter transmits the identification information item for the functional unit to the server and the server processor acquires an attribute information item for the functional unit, and the finalizer processor determines the change in the routing table based on a plurality of discrete attribute information items each of which corresponds to one of the plurality of functional units”,  Shimomura in view of Kato does not explicitly teach (see, emphasis), action(s) performed between an in-vehicle system and a server when a functional unit is “removed” (from a plurality of functional units).  
However, Yoshida teaches, when a functional unit is removed [FIG. 6; ¶0067-0069, when ECU 20 is dismounted from a vehicle], acquires an identification information item from the functional unit, and transmits the identification information item for the functional unit to a server [FIG. 6; ¶0067-0069, reads/acquires identification information (ID) for the ECU 20 dismounted from the ECU 20 and transmits the identification information of the ECU 20 to a component admiration center 80 (i.e., server)], and a plurality of functional units in which the functional unit is removed [¶0029, ECUs 4, 6, 10, 12 and 14 (i.e., plurality of functional units) are collectively called as ECUs 20 which can be one ECU 20 dismounted from the vehicle including the other ECUs 20].    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Shimomura in view of Kato by including “an action scenario between an in-vehicle system and a server in case of a functional unit is removed” and “plurality of functional units in which the functional unit is removed” as [¶0070 of Yoshida].

Regarding claim 2, although Shimomura teaches, “each of the plurality of discrete attribute information items” and “the at least one of the plurality of functional units related to the corresponding one of the plurality of discrete attribute information items”, as set forth above in claim 1, Shimomura does not explicitly teach (see, emphasis),   
a content indicating information configured to be output in response to an execution of the function by the at least one of the plurality of functional units; and 
a content indicating information configured to be output from another one of the plurality of functional units and to be required for the at least one of the plurality of functional units to execute the function.  
However, Kato teaches, a content indicating information [FIGS. 7 and 9; ¶0052-0054, output data identifier/#111 (curvature of curve ahead)] configured to be output in response to an execution of the function by the at least one of the plurality of functional units [FIGS. 7 and 9; ¶0052-0054, to be output in response to an execution of the function by the car navigation device (i.e., at least one of the plurality of functional units)]; and 
a content indicating information configured to be output from another one of the plurality of functional units [FIGS. 7 and 9; ¶0052-0054, output data identifier/#152 (wheel rotation number) to be output from the braking ECU (i.e., another one of the plurality of functional units)] and to be required for the at least one of the plurality of functional units to execute the function [FIGS. 7 and 9; ¶0052-0054, to be input/required for the car navigation device (i.e., at least one of the plurality of functional units) to execute the function].  
a content indicating information configured to be output in response to an execution of the function by the at least one of the plurality of functional; and a content indicating information configured to be output from another one of the plurality of functional units and to be required for the at least one of the plurality of functional units to execute the function”, as taught by Kato because it would provide the system of Shimomura with the enhanced capability of providing the system with automatic setting of routing functions [¶0011 of Kato].

Regarding claim 5, Shimomura in view of Kato teaches, “the finalizer processor” and “changer processor”, as set forth above in claim 1, and Shimomura further teaches, the server includes the finalizer processor [FIGS. 1 and 4; ¶0067 and 0073, the processing unit 91 is included in the server] and the changer processor [FIGS. 1 and 4; ¶0067 and 0073, the processing unit 91 for transmitting an update message to the gateway (i.e., execute the change) is included in the server].   

Regarding claim 6, Shimomura in view of Kato teaches, the information management system according to claim 1, as set forth above in claim 1, and Shimomura further teaches, the in-vehicle device configuring the information management system [FIGS. 1 and 4; ¶0034-0035, the combined system of gateway and wireless communication device configuring the combined system of vehicle 1 and server 9].  

Regarding claim 7, Shimomura in view of Kato teaches, the information management system according to claim 1, as set forth above in claim 1, and Shimomura further teaches, the server configuring the information management system [FIGS. 1 and 4; ¶0034-0035, the server 9 configuring the combined system of vehicle 1 and server 9].

Regarding claim 8, claim 8 is only a subset of claim 1 without adding further patentable features. Thus, claim 8 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 10, Shimomura teaches, a communication relay device [FIGS. 1, 3 and 9; ¶0034-0035 and 0087, gateway 4/204 ] included in a client device [FIGS. 1, 3 and 9; ¶0034-0035, included in combined system of communication unit 5 and gateway 4/204]. Claim 10 is rejected at least based on a similar rational applied to claim 1.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura (US Publication No. 2019/0265966) in view of Kato et al (US Publication No. 2010/0098095) and further in view of Yoshida et al (US Publication No. 2005/0253726) and further in view of Ishigooka et al (US Publication No. 2018/0257662).

Regarding claim 3, although Shimomura in view of Kato teaches, “the finalizer processor” and “changer processor”, as set forth above in claim 1, Shimomura in view of Kato and Yoshida does not explicitly teach (see, emphasis), “the in-vehicle device includes” the finalizer processor and the changer processor.
	However, Ishigooka teaches, an in-vehicle device includes a finalizer processor configured to determine a change in a routing table [FIGS. 1-2 and 31; ¶0045-0046 and 0141-0144, gateway 21 (i.e., in-vehicle device) includes a computing device 111 (i.e., finalizer processor) changing a routing table; note that changing a routing table requires determining changing the routing table beforehand] and includes a changer processor configured to execute a change in a routing [FIGS. 1-2 and 31; ¶0045-0046 and 0141-0144, gateway 21 (i.e., in-vehicle device) includes a computing device 111 (i.e., finalizer processor) changing/executing a change the routing table].
an in-vehicle device includes the finalizer processor and the changer processor” as taught by Ishigooka because it would provide the system of Shimomura in view of Kato and Yoshida with the enhanced capability of allowing the system to minimize influence of other ECUs in case of substitution fails [¶0145 of Ishigooka].

Regarding claim 4, although Shimomura in view of Kato teaches, “the finalizer processor” and “changer processor”, as set forth above in claim 1, and teaches, the server includes the finalizer processor [see, Shimomura, FIGS. 1 and 4-6; ¶0067 and 0073-0074, the server 9 includes the processing unit 91 (i.e., finalizer processor)], Shimomura in view of Kato and Yoshida does not explicitly teach (see, emphasis), “the in-vehicle device includes” the changer processor.
However, Ishigooka teaches, “an in-vehicle device includes” a changer processor configured to execute a change in a routing table [FIGS. 1-2 and 31; ¶0045-0046 and 0141-0144, gateway 21 (i.e., in-vehicle device) includes a computing device 111 (i.e., finalizer processor) changing/executing a change the routing table].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Shimomura in view of Kato and Yoshida by including “an in-vehicle device includes a changer processor“ as taught by Ishigooka because it would provide the system of Shimomura in view of Kato and Yoshida with the enhanced capability of allowing the system to minimize influence of other ECUs in case of substitution fails [¶0145 of Ishigooka].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shimomura (US Publication No. 2019/0265966) in view of Kato et al (US Publication No. 2010/0098095).

Regarding claim 9, Shimomura teaches, a server [FIGS. 1, 3 and 9; ¶0034-0035, server 9] configured to communicate with an in-vehicle device mounted on a vehicle [FIGS. 1, 3 and 9; ¶0034-0035, communicates with a combined system of gateway 4 and wireless communication device 5 disposed on a vehicle 1], the in-vehicle device [FIGS. 1, 3 and 9; ¶0034-0035, the combined system of gateway and wireless communication device] being configured to relay communication between a plurality of functional units [FIGS. 1, 3 and 9; ¶0034, 0038 and 0053, relays data transmission and reception among communication lines 1a and 1b allows each of ECUs 2 to transmit and receive data to and from the other ECUs 2] each of which is attached to the vehicle [FIGS. 1, 3 and 9; ¶0034, 0038 and 0053, each ECU is disposed on the vehicle] and provides a predetermined function [FIGS. 1, 3 and 9; ¶0034-0036, each ECU provides controls operation of an engine, controls door locking-unlocking, controls turning on-off of lights, or the like (i.e., a predetermined function)], 
the server comprising a server processor [FIGS. 1 and 4; ¶0034-0035 and 0060, the server includes processing unit 91] configured to: 
acquire a discrete attribute information item of at least one functional unit based on a discrete identification information item that corresponds to the at least one functional unit out of the plurality of functional units [FIGS. 1 and 4; ¶0034-0035 and 0060, (the processing unit 91) receives/acquires identification information of the ECU 2 added (corresponding to at least one ECU of the plurality of ECUs 2) and determines whether all pieces of the received identification information of the ECU2 are stored in the validity information DB 92b (i.e., acquire an attribute information item of at least one functional unit; note that determining that all pieces of the received identification information of the ECU2 requires determining/acquiring contents (i.e., attributes; see ¶0039, the identification information of the ECU2  includes a serial number and version information/attributes) of the identification information of  the ECU beforehand, and further note that the contents of the identification information of the ECU2 includes content/attribute of the identification information of the ECU2] when a functional unit, as the at least one functional unit is added [¶0005, when an ECU, as at least one ECU 2 is additionally connected to an in-vehicle network; further see ¶0089-0090, determining a case where ECU 2 is added]; 
determine a change [FIGS. 1 and 4-6; ¶0067 and 0073-0074, (the processing unit 91) determines a change (in updating programs to ECUs where the at least one ECU determined to be invalid is prohibited from being updated)] based on a plurality of discrete attribute information items each of which corresponds to one of the plurality of functional units [FIGS. 1 and 4-6; ¶0034-0035, 0044, 0067 and 0070-0074, based on contents/attributes of the identification information of all the ECUs (i.e., plurality of discrete attribute information items each of which corresponds to one of the plurality of functional units; further see ¶0039, the identification information of all the ECUs each include a serial number and version information (i.e., attributes)), thus the contents of the identification information each correspond to one of the ECUs].  
Although Shimomura teaches, “the in-vehicle device being configured to ...
relay communication between a plurality of functional units” and “... determine a change”, as set forth above, Shimomura does not explicitly teach (see, emphasis), “based on a routing table”, relay communication between a plurality of functional units, and determine a change “in the routing table”. 
	However, Kato teaches, relay communication between the plurality of functional units “based on a routing table” [FIGS. 7 and 9; ¶0052-0054, communicate between various ECUs such as car navigation device, DCM, engine ECU, braking ECU and airbag EUC based on combination of equipment input/output data table 710 and routing table 910 (i.e., routing table); note that the routing table defines input I/F and output I/F for each of input data identifiers where the input I/F and the output I/F are determined based on the contents of the equipment input/output data table 710], a processor configured to determine a change “in the routing table” based on a plurality of discrete attribute information items each of which corresponds to one of the plurality of functional units [FIG. 3; ¶0044 and 0058, by executing program for setting 430 (further see ¶0044, CPU 306 for executing program; further note that any program is executed by a processor), determines a change in the equipment input/output data table (i.e., a part of the routing table) based on contents (data type identifiers received)/attributes of the ECUs (i.e., plurality of functional units); note that executing an update/change in a table requires determining the update/change in the table].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Shimomura by including “relay communication between the plurality of functional units based on a routing table” and “determine a change in the routing table” as taught by Kato because it would provide the system of Shimomura with the enhanced capability of providing the system with automatic setting of routing functions [¶0011 of Kato].
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469